UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4860



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FREEDOM BORN DIVINE, a/k/a Rico Rivers,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-03-606)


Submitted:   March 20, 2006                 Decided:   April 6, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, L.L.P., Columbia, South
Carolina, for Appellant.    Stacey Denise Haynes, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          A jury convicted Freedom Born Divine of possession of

firearms and ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000), and the district court sentenced him to

a 120-month sentence.   We affirmed Divine’s conviction but vacated

his sentence and remanded for resentencing in light of United

States v. Booker, 543 U.S. 220 (2005).          See United States v.

Divine, 131 F. App’x 959 (4th Cir. 2005) (No. 04-4459).        On remand,

the district court sentenced Divine to 120 months of imprisonment.

Divine’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), questioning whether the district court should

have applied a beyond a reasonable doubt standard at sentencing to

find that the offense involved a certain number of firearms and

that Divine possessed the firearms in connection with another

felony offense and whether Divine’s sentence is reasonable, in

light of this court’s statement in our prior opinion that the

maximum sentence authorized by the jury verdict was ninety-six

months.   Divine has filed pro se supplemental briefs challenging

his conviction and sentence.    We affirm.

          Counsel   suggests   that   the   district   court    erred   by

applying a preponderance of the evidence standard in determining

the advisory sentencing guideline range.     We disagree.      See United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005) (stating that

“remedial portion of Booker held that decisions about sentencing


                                - 2 -
factors will continue to be made by judges, on the preponderance of

the   evidence,    an    approach     that    comports       with   the     [S]ixth

[A]mendment so long as the guideline system has some flexibility in

application”).     Moreover, our review of the record convinces us

that the sentence is reasonable.         See United States v. Green, 436

F.3d 449, 457 (4th Cir. 2006) (“[A] sentence imposed within the

properly    calculated    Guidelines     range   .   .   .    is    presumptively

reasonable.”) (internal quotation marks and citation omitted).

            In accordance with Anders, we have reviewed the entire

record     for   any    meritorious     issues   and     have       found    none.*

Accordingly, we affirm.       This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.             If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          AFFIRMED


      *
      With regard to Divine’s challenges to his conviction, we find
that those issues are foreclosed by the mandate rule.           See
Invention Submission Corp. v. Dudas, 413 F.3d 411, 414-15 (4th Cir.
2005) (discussing mandate rule), cert. denied, 126 S. Ct. 1024
(2006).

                                      - 3 -